              Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 1 of 12



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JEFFERY M. KINZLE,                                       CASE NO. C14-0703-JCC
10                              Petitioner,                   ORDER
11          v.

12   MIKE OBENLAND,

13                              Respondent.
14

15          This matter comes before the Court on Petitioner’s objections (Dkt. No. 86) to the report
16   and recommendation of the Honorable Michelle L. Peterson, United States Magistrate Judge
17   (Dkt. No. 78). Having thoroughly considered the parties’ briefing and the relevant record, the
18   Court hereby finds oral argument unnecessary and OVERRULES Petitioner’s objections,
19   APPROVES and ADOPTS the report and recommendation, DENIES Petitioner’s petition for a
20   writ of habeas corpus, and DISMISSES the case with prejudice for the reasons explained herein.
21   I.     BACKGROUND
22          Judge Peterson’s report and recommendation sets forth the underlying facts of this case
23   and the Court will not repeat them here except as relevant. (See id. at 1–8.) Petitioner brings this
24   habeas action under 28 U.S.C. § 2254 to challenge his convictions of failing to register as a sex
25   offender (Count I), indecent liberties by forcible compulsion (Count II), and first-degree child
26   molestation (Count III). (Id. at 2–3.) Judge Peterson recommends that the Court deny Petitioner’s


     ORDER
     C14-0703-JCC
     PAGE - 1
              Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 2 of 12




 1   habeas petition and dismiss the case with prejudice. (See id. at 41.)

 2          Petitioner has filed several objections to the report and recommendation. (Dkt. No. 86.)

 3   First, Petitioner objects to the report and recommendation’s rejection of his claim that his trial

 4   counsel was ineffective when she did not investigate his mental state. (Id. at 14.) Second,

 5   Petitioner objects to the report and recommendation’s rejection of his claim that his trial counsel

 6   was ineffective when she did not join his motion for new counsel constituted ineffective

 7   assistance of counsel. (Id. at 17–20.) Third, Petitioner requests a certificate of appealability if the

 8   Court accepts Judge Peterson’s report and recommendation. (Id. at 22.)
 9   II.    DISCUSSION

10          A.      Standard of Review

11          A district court reviews de novo those portions of a report and recommendation to which

12   a party objects. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Objections are required to

13   enable the district court to “focus attention on those issues—factual and legal—that are at the

14   heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985).

15          State prisoners may collaterally attack their detention in federal court if they are held in

16   violation of the Constitution or the laws and treaties of the United States. 28 U.S.C. § 2254(a).

17   And, under the standards imposed by the Antiterrorism and Effective Death Penalty Act of 1996

18   (“AEDPA”), a federal court may grant a habeas corpus petition with respect to any claim

19   adjudicated on the merits in state court only if the state court’s decision (1) “was contrary to, or

20   involved an unreasonable application of, clearly established federal law, as determined by the

21   Supreme Court”; or (2) “was based on an unreasonable determination of the facts in light of the

22   evidence presented in the state court proceedings.” 28 U.S.C. § 2254(d). The federal court may

23   find constitutional error only if the state court’s conclusion was “more than incorrect or

24   erroneous. The state court’s application of clearly established law must be objectively

25   unreasonable.” Lockyer v. Andrade, 538 U.S. 63, 75 (2005) (internal citations omitted).

26          A federal court may not overturn state court findings of fact “absent clear and convincing


     ORDER
     C14-0703-JCC
     PAGE - 2
                Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 3 of 12




 1   evidence” that they are “objectively unreasonable.” Miller-El v. Cockrell, 537 U.S. 322, 340

 2   (2003). The petitioner carries the burden of proof and the court is “limited to the record before

 3   the state court that adjudicated the claim[s] on the merits.” Cullen v. Pinholster, 563 U.S. 170,

 4   181 (2011). This is a “highly deferential standard for evaluating state-court rulings, which

 5   demands that state-court decisions be given the benefit of the doubt.” Woodford v. Visciotti, 537

 6   U.S. 19, 24 (2002) (per curiam) (internal citations omitted).

 7          If the federal court finds there was a constitutional error, a habeas petitioner is not

 8   entitled to relief unless the error had a “substantial and injurious effect or influence on the”
 9   factfinder. Fry v. Pliler, 551 U.S. 112, 121 (2007) (extending Brecht v. Abrahamson, 507 U.S.
10   619 (1993), to a federal court’s collateral review of a state court criminal judgment on a habeas
11   petition). This has been called the “harmless error” standard. See Kotteakos v. United States, 328
12   U.S. 750 (1946). In applying the harmless error standard, the federal court must determine
13   whether the error substantially influenced the factfinder, rather than placing the burden on the
14   petitioner to show harmful error. O’Neal v. McAninch, 513 U.S. 432, 436–37 (1995).
15
            B.      Ineffective Assistance of Trial Counsel for Failure to Consider, Investigate,
16                  and Evaluate Petitioner’s Mental State
            Petitioner argues his trial counsel was ineffective because she failed to consider,
17
     investigate, and evaluate Petitioner’s mental state and therefore failed to ensure that he was being
18
     properly medicated while he was awaiting trial. (Dkt. Nos. 60 at 34–36, 78 at 17.) Petitioner
19
     alleges that his trial counsel’s deficiencies in relation to his mental state deprived him of the
20
     ability to understand and intelligently consider a favorable plea offer, which he claims he would
21
     have accepted had he benefited from reasonably effective representation. (See Dkt. No. 60 at 34–
22
     36, 39.)
23
            Judge Peterson rejected this claim after reviewing the state court record and applying
24
     AEDPA deference. (Dkt. No. 78 at 17–24.) Petitioner objects to Judge Peterson’s conclusion on
25
     two grounds: (1) AEDPA deference was inappropriate because the state court decision was
26


     ORDER
     C14-0703-JCC
     PAGE - 3
              Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 4 of 12




 1   contrary to clearly established federal law, and (2) Judge Peterson only addressed the prejudice

 2   prong of Strickland and did not address trial counsel’s alleged deficiencies, rendering AEDPA

 3   deference inappropriate under Ninth Circuit law. (See Dkt. No. 86 at 3–4, 14–15.)

 4                      1. Legal Standard

 5          The Sixth Amendment guarantees a criminal defendant the right to effective assistance of

 6   counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). Courts evaluate claims of

 7   ineffective assistance of counsel under the two-prong test set forth in Strickland. See id. Under

 8   that test, a defendant must prove that (1) counsel’s performance fell below an objective standard
 9   of reasonableness and (2) a reasonable probability exists that, but for counsel’s error, the result
10   of the proceedings would have been different. Id. at 687–94. To prevail under Strickland, a
11   defendant must make both showings. See id. at 687.
12          When considering the first prong of the Strickland test, judicial scrutiny is highly
13   deferential. Id. at 689. There is a strong presumption that counsel’s performance fell within the
14   wide range of “reasonably effective assistance.” Id. A defendant can overcome that presumption
15   by showing that “counsel made errors so serious that counsel was not functioning as the
16   ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. “A fair assessment of
17   attorney performance requires that every effort be made to eliminate the distorting effects of
18   hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

19   conduct from counsel’s perspective at the time.” Id.

20          The second prong requires a showing of actual prejudice. Thus, a defendant “must show

21   that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

22   proceeding would have been different. “Counsel’s deficient performance must have been ‘so

23   serious as to deprive the defendant of a fair trial.’” Avena v. Chappell, 932 F.3d 1237, 1248 (9th

24   Cir. 2019) (internal citations omitted). A reasonable probability is a probability sufficient to

25   undermine confidence in the outcome.” Strickland, 466 U.S. at 694. Furthermore, in

26   circumstances where a plea bargain has been offered, “a defendant has the right to effective


     ORDER
     C14-0703-JCC
     PAGE - 4
                Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 5 of 12




 1   assistance of counsel in considering whether to accept it. If that right is denied, prejudice can be

 2   shown if loss of the plea opportunity led to a trial resulting in a conviction on more serious

 3   charges or the imposition of a more severe sentence.” Lafler v. Cooper, 566 U.S. 156, 168

 4   (2012).

 5             Finally, while the Supreme Court established the legal principles that govern claims of

 6   ineffective assistance of counsel in Strickland, it is not the role of a federal habeas court to

 7   evaluate whether defense counsel’s performance fell below the Strickland standard. See

 8   Harrington v. Richter, 562 U.S. 86, 88 (2011). Rather, when considering an ineffective
 9   assistance of counsel claim on federal habeas review, “[t]he pivotal question is whether the state
10   court’s application of the Strickland standard was unreasonable.” Id. As the Supreme Court
11   explained in Harrington, “[a] state court must be granted a deference and latitude that are not in
12   operation when the case involves review under the Strickland standard itself.” Id.
13                        2. Objections
14             Petitioner makes several arguments against the state court decisions receiving AEDPA
15   deference. First, he argues that deference is inappropriate because the state court decision was
16   contrary to clearly established federal law under Strickland and Lafler. (See Dkt. No. 86 at 2–4,
17   14.) Petitioner’s primary support for this argument comes from the Washington Supreme Court
18   Commissioner’s decision denying discretionary review. Specifically, the Commissioner

19   concluded his decision by stating Petitioner did not demonstrate “that he is raising issues of

20   substantial public interest or constitutional issues of sufficient significance to merit this court’s

21   review of the Court of Appeals decision.” (Dkt. Nos. 67-2 at 350, 86 at 3–4.) Based on that

22   single sentence in the Commissioner’s decision, Petitioner claims that the Commissioner applied

23   a standard that was contrary to federal law. (Dkt. Nos. 67-2 at 350, 86 at 3.)

24             As stated in the report and recommendation, the Commissioner’s decision cannot be read

25   without reference to the Court of Appeals’ decision. (Dkt. No. 78 at 23.) Notably, the

26   Commissioner’s decision makes multiple direct references to the merits of the Court of Appeals’


     ORDER
     C14-0703-JCC
     PAGE - 5
              Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 6 of 12




 1   decision. (See Dkt. Nos. 67-2 at 345–50, 78 at 21.) And, as Judge Peterson recognized, the Court

 2   of Appeals’ decision—which Petitioner does not challenge—expressly adjudicated this issue on

 3   the merits under Strickland and Lafler. (See Dkt. No. 78 at 22.) The Commissioner effectively

 4   endorsed the Court of Appeals’ conclusion in his ruling denying review. (See Dkt. Nos. 67-2 at

 5   345–50, 78 at 23.)

 6           Thus, the Court is assured by the Commissioner’s report that the Court of Appeals’

 7   decision resolved Petitioner’s claim on the merits and applied the appropriate constitutional

 8   standard, regardless of Petitioner’s construction of a single sentence in the Commissioner’s
 9   decision. (Dkt. No. 67-2 at 345–50). Therefore, the Court agrees with the report and
10   recommendation’s application of AEDPA deference to this claim.
11          Second, Petitioner argues that the report and recommendation improperly focused only
12   on Strickland’s prejudice prong when it should have also addressed his trial counsel’s alleged
13   deficiency. (See Dkt. No. 86 at 14–16.) However, the Court of Appeals did not reach the issue of
14   whether Petitioner’s counsel was deficient. (Dkt. Nos. 67-2 at 272, 282, 78 at 22). Instead, the
15   Court of Appeals resolved the claim on the basis that Petitioner had not shown a reasonable
16   probability that he would have accepted the guilty plea offer but for counsel’s allegedly deficient
17   advice and representation. (See id.) Specifically, the Court of Appeals reasoned that the link
18   between his trial counsel’s alleged deficiency and Petitioner’s refusal of the plea offer was

19   “speculative and tenuous” and relied on many self-serving assumptions. (Id. at 10–11.) In a

20   footnote, the Court of Appeals explicitly stated that “[i]n light of [its] disposition [on the

21   prejudice prong], [it] [would] not consider [Petitioner]’s claim that [his counsel]’s performance

22   was deficient.” (Dkt. No. 67-2 at 282.)

23          The Court therefore need not address Petitioner’s trial counsel’s alleged deficiencies that

24   Petitioner raises in his habeas petition because the state courts reasonably limited their discussion

25   to whether Petitioner was prejudiced and the Court of Appeals addressed that issue on the merits.

26   (See Dkt. Nos. 71 at 3–15, 78 at 22.) Nonetheless, Petitioner repeats the same arguments about


     ORDER
     C14-0703-JCC
     PAGE - 6
              Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 7 of 12




 1   his trial counsel’s alleged deficiencies in his objection to the report and recommendation on this

 2   ground. (See Dkt. No. 86 at 15–16.) He asserts that had his trial counsel investigated his mental

 3   health and ordered an evaluation, he would have been treated and reached a mental state in

 4   which he would have accepted the plea offer—despite his previously stated desire to make the

 5   state prove its case against him. (Id.) As Judge Peterson explained, “[w]hile it does appear that

 6   the medications Petitioner has been provided since his entry into DOC custody have been

 7   beneficial to him, this evidence does nothing to undermine the state courts’ conclusion that the

 8   causal chain between counsel’s alleged deficiencies and Petitioner’s rejection of the plea offer is
 9   too tenuous to establish actual prejudice.” (Dkt. No. 78 at 24.) The Court agrees with the
10   reasoned conclusions of the Court of Appeals and Judge Peterson on this ground.
11          In sum, the Court of Appeals adjudicated Petitioner’s ineffective assistance of counsel
12   claims on the merits and properly received AEDPA deference. Therefore, the Court
13   OVERRULES Petitioner’s objections on this ground.
14
            C.      Ineffective Assistance of Trial Counsel for Failure to Withdraw as
15                  Petitioner’s Counsel
            Next, Petitioner argues his trial counsel was ineffective when she (1) refused to join in
16
     Petitioner’s request for new counsel despite acknowledging the relationship was irretrievably
17
     broken, (2) followed an office policy of not moving to withdraw, and (3) failed to fully inform
18
     the trial judges about the nature and extent of the communication problems between her and
19
     Petitioner. (Dkt. No. 78 at 24.)
20
            Petitioner first presented this argument to the state courts in his most recent personal
21
     restraint petition. (See id.) The Court of Appeals declined to consider the claim because the court
22
     had already held on direct appeal of Petitioner’s indecent liberties conviction that the trial court
23
     did not err in denying Petitioner’s motion to substitute counsel. (Id. at 24–25.) Subsequently, the
24
     Commissioner declined to address the Court of Appeals’ rationale when he concluded that
25
     Petitioner’s claim was time barred under Wash. Rev. Code § 10.73.090 because Petitioner filed
26


     ORDER
     C14-0703-JCC
     PAGE - 7
              Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 8 of 12




 1   his personal restraint petition more than one year after his indecent liberties conviction became

 2   final. (See Dkt. No. 67-2 at 348.)

 3          Judge Peterson rejected Petitioner’s claim after reviewing the state court record and

 4   finding that (1) the Ninth Circuit has upheld the constitutionality of Wash. Rev. Code

 5   § 10.73.090, Washington’s procedural time bar statute for an ineffective assistance of counsel

 6   claim, and (2) Petitioner did not qualify for an equitable exception to the time bar under Martinez

 7   v. Ryan, 566 U.S. 1 (2012). (See id. at 24–28.) Petitioner objects to Judge Peterson’s reasoning,

 8   arguing again that the Commissioner did not resolve the claim on the merits and that the
 9   equitable exception under Martinez applies because of Petitioner’s trial counsel’s deficiencies.
10   (Dkt. No. 86 at 17–18.)
11                      1. Legal Standard
12          If the last state court to decide the issue clearly and expressly states that its judgment rests
13   on a state rule of procedure, the habeas petitioner is barred from asserting the same claim in a
14   later federal habeas proceeding. Harris v. Reed, 489 U.S. 255 (1989). When a prisoner defaults
15   on his federal claims in state court pursuant to an independent and adequate state procedural rule,
16   federal habeas review of the claims is barred unless the prisoner can (1) demonstrate cause for
17   the default and actual prejudice as a result of the alleged violation of federal law or (2)
18   demonstrate that the district court’s failure to consider the claims will result in a fundamental

19   miscarriage of justice. Coleman v. Thompson, 501 U.S. 722, 750 (1991).

20           For a state procedural rule to be “independent,” the state rule must not rest primarily on

21   federal law or be interwoven with federal law. Coleman, 501 U.S. at 734–35 (citing Michigan v.

22   Long, 463 U.S. 1032, 1040–41 (1983)). A state procedural rule is “adequate” if it was “firmly

23   established” and “regularly followed” at the time of the default. Beard v. Kindler, 558 U.S. 53,

24   60 (2009) (quoting Lee v. Kemna, 534 U.S. 362, 375 (2002)). A state procedural rule is not

25   rendered inadequate simply because it is discretionary. Id. at 60–61.

26          In Martinez, the Supreme Court announced a limited qualification to the holding in


     ORDER
     C14-0703-JCC
     PAGE - 8
               Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 9 of 12




 1   Coleman v. Thompson, 501 U.S. 722. See Martinez, 566 U.S. at 8–9. That qualification provides

 2   that a prisoner may be excused for violating a procedural rule if they did not have counsel (or

 3   had inadequate counsel) to help them prepare their petition for collateral review. See id. at 14.

 4   However, Martinez also clarifies that, in addition to establishing good cause for the procedural

 5   defect, a federal habeas petitioner must demonstrate that “the underlying ineffective-assistance-

 6   of-trial-counsel claim is a substantial one, which is to say that the prisoner must demonstrate that

 7   the claim has some merit.” Id. An ineffective assistance of trial counsel claim is “insubstantial” if

 8   “it does not have any merit or . . . is wholly without factual support[.]” Id. at 16.
 9                       2. Objections
10            Here, the Court of Appeals declined to address this ground for relief because it had
11   previously addressed Petitioner’s motion to substitute and the Commissioner concluded that the
12   claim was time-barred under Wash. Rev. Code § 10.73.090. (See Dkt. Nos. 67-1 at 138–43, 67-2
13   at 56, 348–349.) Petitioner argues that this claim was not adjudicated on the merits in state court
14   because the claim was dismissed by the Commissioner on procedural grounds. (See Dkt. No. 86
15   at 4.)
16            Even setting aside the fact that the Court of Appeals did in fact resolve this dispute on the
17   merits, (see Dkt. Nos. 67-1 at 143, 67-2 at 56–60), the Commissioner’s invocation of
18   Washington’s time bar rule constitutes a valid application of a procedural bar. See Harris, 498

19   U.S. at 256 (“[A] procedural default will not bar consideration of a federal claim on habeas

20   review unless the last state court rendering a judgment in the case clearly and expressly states

21   that its judgment rests on a state procedural bar.”). And the Ninth Circuit has recognized that

22   Washington’s time bar statute applied to this claim provides an independent and adequate state

23   procedural ground to bar federal habeas review. See Casey v. Moore, 386 F.3d 896, 920 (9th Cir.

24   2004); Shumway v. Payne, 223 F.3d 982, 989 (9th Cir. 2000).

25            Additionally, Petitioner’s second ineffective assistance of trial counsel claim is not

26   eligible for an equitable exception. See Martinez, 566 U.S. at 16. As discussed above,


     ORDER
     C14-0703-JCC
     PAGE - 9
             Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 10 of 12




 1   establishing a claim of ineffective assistance of counsel requires a petitioner to demonstrate that

 2   (1) counsel’s performance was deficient, and (2) the deficient performance prejudiced the

 3   defense. See Strickland, 466 U.S. at 687; supra Section II.B.1. And under Martinez, Petitioner

 4   must show that the underlying Strickland claim is substantial, which requires “some merit” or

 5   factual support. Martinez, 566 U.S. at 16. Judge Peterson found that this claim was resolvable

 6   solely on the prejudice prong and agreed with the state courts that the connection between

 7   Petitioner’s trial counsel’s alleged deficiencies and Petitioner’s refusal to plead guilty was too

 8   tenuous to establish actual prejudice. (See Dkt. No. 78 at 78.) Petitioner argues that Judge
 9   Peterson erred because she did not address whether his trial counsel was actually deficient and
10   that he would have accepted the plea offer if counsel had acted reasonably or if he had been
11   appointed a new attorney. (See id. at 16; Dkt. Nos. 78 at 27, 86 at 17.) But both prongs of the
12   Strickland test must be satisfied for Petitioner to be entitled to habeas relief; because Petitioner
13   has not sufficiently demonstrated prejudice, the Strickland inquiry need not continue. See In re
14   Crace, 280 P.3d 1102, 1108 (Wash. 2012) (“We need not consider both prongs of Strickland
15   (deficient performance and prejudice) if a petitioner fails on one.”). 1
16          Thus, Petitioner’s second claim of ineffective assistance of counsel is barred from federal

17   habeas review by Wash. Rev. Code § 10.73.090. See Harris, 489 U.S. at 256. And Petitioner is

18   not eligible for an equitable exception under Martinez. Therefore, the Court OVERRULES

19   Petitioner’s objections on this ground.

20          D.      Evidentiary Hearing

21          Petitioner requests an evidentiary hearing to address the alleged deficiencies in Judge

22   Peterson’s report and recommendation. (Dkt. No. 86 at 22.) “In deciding whether to grant an

23   evidentiary hearing, a federal court must consider whether such a hearing could enable an

24

25   1
       The Court also notes Petitioner’s contemporaneous, contradictory statements in the record that
     he intended to make the state prove the case against him and that he believed he could “beat” the
26   indecent liberties charge. (See Dkt. Nos. 78 at 27–28, 67-1 at 145–46.)

     ORDER
     C14-0703-JCC
     PAGE - 10
             Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 11 of 12




 1   applicant to prove the petition’s factual allegations, which, if true, would entitle the applicant to

 2   federal habeas relief.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007). The decision to hold an

 3   evidentiary hearing is committed to the court’s discretion. See id. A hearing is not required if the

 4   allegations would not entitle the petitioner to relief under 28 U.S.C. § 2254(d). Id. Judge

 5   Peterson concluded that an evidentiary hearing is not necessary in this case because Petitioner’s

 6   claims can be resolved on the existing state court record. (See Dkt. No. 78 at 17.) The Court

 7   agrees and accordingly DENIES Petitioner’s request for an evidentiary hearing.

 8          E.      Certificate of Appealability
 9          When issuing a final order denying a petitioner for a writ of habeas corpus, the court
10   must determine if a certificate of appealability should issue. 28 U.S.C. § 2253. To grant a
11   certificate of appealability, the petitioner must make “a substantial showing of the denial of a
12   constitutional right.” Id. § 2253(c)(2). A petitioner makes such a showing when “reasonable
13   jurists could debate whether . . . the petition should have been resolved in a different manner.”
14   Slack v. McDaniel, 529 U.S. 473, 484 (2000).
15          Under this standard, the Court concludes that Petitioner is not entitled to a certificate of
16   appealability with respect to any of the claims asserted in his third amended petition. See supra
17   Sections II.B., II.C. Therefore, Court therefore DENIES Petitioner a certificate of appealability.
18   III.   CONCLUSION

19          The Court has reviewed the balance of the report and recommendation and finds no error.

20   For the foregoing reasons, the Court hereby ORDERS as follows:

21          1. Petitioner’s objections to the report and recommendation (Dkt. No. 86) are

22               OVERRULED;

23          2. The Court APPROVES and ADOPTS the report and recommendation (Dkt. No. 78);

24          3. Petitioner’s habeas petition (Dkt. No. 60) and this action are DISMISSED with

25               prejudice;

26          4. Petitioner is DENIED issuance of a certificate of appealability; and


     ORDER
     C14-0703-JCC
     PAGE - 11
             Case 2:14-cv-00703-JCC Document 90 Filed 08/21/20 Page 12 of 12




 1          5. The Clerk is DIRECTED to send copies of this order to the parties and to Judge

 2             Peterson.

 3          DATED this 21st day of August 2020.




                                                       A
 4

 5

 6
                                                       John C. Coughenour
 7                                                     UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C14-0703-JCC
     PAGE - 12
